Case 1:19-cr-00017-.]I\/|S-TAB Document 5 Filed 01/16/19 Page 1 of 1 Page|D #: 21

INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, §
v. § CAUSE NO.
JORGE TADEO, a/k/a Panda § -Ol
Defendant. §

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

…,G
28§9.!&.?'$¥&

1:19'€1'-@@-§?

PENALTY SHEET

 

JMS -TAB

You have been charged in an lndictment With a violation of the LaWs of the United States of
America. The maximum penalties are as follows:

 

 

 

 

 

 

 

 

 

Count Statute Years Fine Supervised
Number Release
1 21 U.S.C. § 846 lO-Life NMT NLT 5
Conspiracy to Distribute Controlled Substances $10,000,000 years
Dated: '

 

JORGE TADEO, a/k/a Panda

Defendant

I certify that the Defendant Was advised of the maximum penalties in the manner set forth above

and that he signed (or refused to sign) the acknowledgement

 

United States l\/Iagistrate Judge
Southern District of lndiana

